Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 5/2/2019, in which, claims 1-20 are pending. Claims 1, 10 and 15 are independent.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 5/2/2019 are accepted.

Specification
The disclosure filed on 5/2/2019 is accepted.

Response to Arguments
In communications filed on 8/11/2021, claims 1-20 are presented for examination. Claims 1, 10, and 15 are independent.
Applicants’ arguments, see Applicant Arguments/Remarks filed 8/13/21, with respect to Election/Restriction requirement in Office Action mailed 6/14/21 have been fully considered but are unpersuasive. Group I invention (claims 1-9 and 15-20) is directed to an independent and distinct specie from Group II invention (claims 10-14). Group I invention is embodied in a distinct specie depicted in Fig. 2 and associated disclosure of Applicant’s disclosure as originally filed. Group II invention is embodied in a distinct specie depicted in Fig. 3 and associated disclosure of Applicant’s disclosure as originally filed. Besides directed to a general concept of authenticated access to protected data, the species recite independent and distinct features from each other. Species I requires receive, from a visual data decryption device, a request to access a set of protected data; receive authentication credentials from the visual data decryption device; authenticate the visual data decryption device using the authentication credentials; and based on the configuration of the visual data decryption device, 
For the aforementioned rationale, Applicant’s argument is unpersuasive. Group II invention is withdrawn from further consideration. Applicant should consider canceling non-elected specie in the next response.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of 
Claims 1, 7, 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180307806 A1 (hereinafter ‘Glazner’) in view of US 20080209231 A1 (hereinafter ‘Kim’) in view of US 6275934 B1 (hereinafter ‘Novicov’).

As regards claim 1, Glazner (US 20180307806 A1) discloses: A system for real-time authenticated visual obfuscation of electronic data, the system comprising: (Glazner: Fig. 1, Abstract, i.e., the encrypted i.e., obfuscated content)
a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to: (Glazner: Figs 1-2, ¶14, ¶18-¶19, i.e., the presentation device 100 comprising of processor, memory, and code for executing the functionality)
Glazner explicitly discloses device 100 receiving content from a server (Glazner: ¶21, ¶25). However, receiving 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to modify Glazner to include a request mechanism for receiving encrypted data as taught by Kim with the motivation to efficiently manage, protect, and control the content (Kim: Abstract)
Glazner et al combination further discloses: receive authentication credentials from the visual data decryption device; (Kim: ¶88-¶89, i.e., receiving authentication information from the terminal)
However, Glazner et al do not, but in analogous art, Novicov (US 6275934 B1) teaches: authenticate the visual data decryption device using the authentication credentials; (Novicov: Fig. 1-2, col. 2:39-48, col. 4:7 to col.5:6 i.e., the portable electronic device authenticated to the authentication server in order to receive protected content wherein the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to modify Glazner et al to include authenticating a device using an authentication credential as taught by Novicov with the motivation to provide protected content to the device (Novicov: Fig. 1-2, col. 2:39-48, col. 4:7 to col.5:6)
Glazner et al combination further discloses: receive a cryptographic private key from the visual data decryption device, wherein the cryptographic private key is associated with the set of protected data; (Glazner: ¶11, ¶27-¶28, ¶34, i.e., receiving the key to decrypt the content and/or segment of the content)
detect a configuration of the visual data decryption device; and (Glazner: Figs. 3-4, ¶25-¶27, i.e., detecting the viewport location i.e., configuration, of the device 100)
based on the configuration of the visual data decryption device, provide the set of protected data to the visual data decryption device. (Glazner: Figs. 3-4, ¶11, ¶25-¶28, ¶34, based on the viewport location, i.e., configuration, providing a particular protected content to the device 100)

Claim 15 recites substantially the same features recited in claim 1 above and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 7, Glazner et al combination discloses the system according to claim 1, wherein the visual data decryption device is a virtual reality headset, augmented reality headset, pair of smart glasses, pair of smart goggles, or pair of smart contacts. (Glazner: Fig. 1, ¶14)

As regards claim 8, Glazner et al combination discloses the system according to claim 1, wherein the visual data decryption device is an integrated smart component of a display device. (Glazner: Fig. 1, ¶14)

Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glazner in view of Kim in view of US 9767585 B1 (hereinafter ‘Carter’).

As regards claim 2, Glazner et al combination discloses the system according to claim 1, wherein the computer-readable program code further causes the processing device to, however, Glazner et al do not but in analogous art, Carter (US 9767585 B1) teaches: detect a presence of an unauthorized user; and 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to modify Glazner et al to include obfuscating a confidential document when it is determined the person accessing the document is unauthorized as taught by Carter with the motivation to protect confidential information from unauthorized access (Carter: Fig. 6, col. 8:8 to col. 9:2)

Claim 16 recites substantially the same features recited in claim 2 above and is rejected based on the aforementioned rationale discussed in the rejection.

Claims 3, 4, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glazner in view of Kim in view of US 20050246619 A1 (hereinafter ‘Krause’).

As regards claim 3, Glazner et al combination discloses the system according to claim 1. However, Glazner et al do not but in analogous art Krause (US 20050246619 A1) teaches: wherein detecting the configuration of the visual data decryption device comprises detecting one of an eye position of a user, eye orientation of the user, angle of incidence between an eye of the user and an external display, a line of sight of the user. (Krause: ¶10-¶11, ¶16, ¶20, ¶26, ¶51, i.e., the presentation of content on the display is controlled i.e., configured by the eye position of the reader)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Glazner et al to include tracking a reader’s eye position as taught by Krause with the motivation to control presentation of the content on the display (Krause: ¶10-¶11, ¶16, ¶20, ¶26, ¶51) 

Claim 17 recites substantially the same features recited in claim 3 above and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 4, Glazner et al combination discloses the system according to claim 3, wherein the computer-readable program code further causes the processing device to: based on detecting the configuration of the visual data decryption device, determine a reading speed and reading position of the user; and (Krause: ¶10-¶11, ¶16, ¶20, ¶26, ¶51, i.e., the presentation of content on the display is controlled i.e., configured by the eye position of the reader and reading speed is determined)
based on the reading speed of the user, selectively provide a subset of the set of protected data to the visual data decryption device, wherein the subset of the set of protected data is associated with the reading speed and reading position of the user. (Krause: ¶10-¶11, ¶16, ¶20, ¶26, ¶51, i.e., the presentation of content on the display is controlled i.e., configured by the eye position of the reader and reading speed)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Glazner et al to include tracking a reader’s eye position as taught by Krause with the motivation to control 

Claim 18 recites substantially the same features recited in claim 4 above and is rejected based on the aforementioned rationale discussed in the rejection.

Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glazner in view of Kim in view of Krause in view of US 20180321739 A1 (hereinafter ‘Park’).

As regards claim 5, Glazner et al combination discloses the system according to claim 3, wherein the computer-readable program code further causes the processing device to: present decrypted data via an image on a display device; (Glazner: Figs. 3-4, ¶11, ¶25-¶28, ¶34, based on the viewport location, i.e., configuration, providing a particular protected content to the device 100) However, Glazner et al do not but in analogous art, Park (US 20180321739 A1) teaches: detect a line of sight of the user; and (Park: Fig. 3, Abstract, ¶9, ¶93-¶99, i.e., tracking line of sight/gaze to control the display) manipulate the image, wherein manipulating the image causes the image to be readable only from the line of sight of the user. (Park: Fig. 3, 7, Abstract, ¶9, ¶93-¶99, ¶108-¶112, i.e., tracking line of 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Glazner et al to include tracking a reader’s line of sight/gaze as taught by Park with the motivation to control presentation of images on the display (Park: Fig. 3, 7, Abstract, ¶9, ¶93-¶99, ¶108-¶112) 

Claim 19 recites substantially the same features recited in claim 5 above and is rejected based on the aforementioned rationale discussed in the rejection.

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glazner in view of Kim in view of US 6275934 B1 (hereinafter ‘Novicov’).

As regards claim 9, Glazner et al combination discloses the system according to claim 1. However, Glazner et al do not but in analogous art, Novicov (US 6275934 B1) teaches: wherein the computer-readable program code further causes the processing device to: detect that the cryptographic private key is subject to a time restriction; (Novicov: Fig. 1-2, col. 2:39-48, col. 4:7 to col.5:6 i.e., the time restriction on the key) determine 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to modify Glazner et al to include authenticating a device using an authentication credential as taught by Novicov with the motivation to provide protected content to the device (Novicov: Fig. 1-2, col. 2:39-48, col. 4:7 to col.5:6)

Claim 20 recites substantially the same features recited in claim 9 above and is rejected based on the aforementioned rationale discussed in the rejection.
 
  Claim Objections
Claim 6 is objected.  Claim recites allowable subject matter: “detect a presence of an unauthorized device; and based on detecting the presence of the unauthorized device, dynamically adjusting a brightness of a display to cause under-exposure or over-exposure of the display” not taught by prior art taken alone or in combination. Claim would be allowable if 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995.  The examiner can normally be reached on Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/SYED A ZAIDI/Primary Examiner, Art Unit 2432